Citation Nr: 0305384	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain with degenerative changes and degenerative disc 
disease, currently evaluated as 20 percent disabling.

(The matters of service connection for a gastric ulcer; an 
increased rating for chondromalacia patellae of the left knee 
with degenerative changes, currently evaluated as 10 percent 
disabling; and a total rating based upon individual 
unemployability due to service-connected disabilities will be 
the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from October 1961 to 
September 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board is undertaking additional development as to the 
veteran's claims of entitlement to service connection for a 
gastric ulcer and an increased rating for a left knee 
disability, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues, and the claim 
for a total rating based upon individual unemployability due 
to service-connected disabilities (TDIU).  As to the 
veteran's TDIU claim, consideration of the service connection 
claim for a gastric ulcer and the left knee increased rating 
claim on appeal could change his combined service-connected 
rating.  As a result, the TDIU issue is inextricably 
intertwined with these claims, and appellate determination as 
to TDIU will be deferred pending the further Board 
development noted above.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected chronic low 
back strain with degenerative changes and degenerative disc 
disease is no more than moderately disabling, with recurring 
attacks, and is manifested by no more than moderate 
limitation of motion and subjective complaints of back pain, 
with no evidence of postural or neurological abnormalities or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for chronic 
low back strain with degenerative changes and degenerative 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.40-4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5295-5293 
(2002), effective prior to September 23, 2002; 67 Fed. Reg. 
54,345-349 (Aug. 22, 2002), effective September 23, 2002 (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

After his transfer from active Navy duty to the Fleet 
Reserve, the veteran underwent VA examination in November 
1983.  The diagnoses included recurrent low back pain with 
degenerative changes of the lumbar spine and sacralization at 
L5-S.  In June 1984, the RO granted service connection, in 
pertinent part, for chronic low back strain, evaluated as 10 
percent disabling under Diagnostic Code (DC) 5295.

In January 1991, the veteran underwent another VA 
examination.  According to the examination report, he 
complained of low back pain.  Range of motion of his back was 
flexion to 90 degrees, extension to 60 degrees, right and 
left lateral flexion to 30 degrees, and right and left 
rotation to 60 degrees.

In February 2000, the RO received the veteran's claim for an 
increased rating for his service-connected back disability.

Records from the U.S. Naval Medical Center in San Diego, 
California, dated from September 1999 to March 2000, are not 
referable to the veteran's service-connected back disability.

According to a February 2000 VA examination report, the 
veteran worked in the housekeeping department of the VA 
Medical Center in La Jolla, California, until he retired in 
December 1999.

The veteran underwent VA examination in March 2000.  
According to the examination report, the veteran, who was 62 
years old, reported that his lumbosacral spine disorder had 
started in 1991 when he fell from a ladder onto his back.  He 
currently had difficulty tying his shoelaces, and had 
decreased range of motion and increased nonradicular pain.  
He denied bowel or bladder problems.  He had pain, weakness, 
and decreasing range of motion of the spine and, apparently, 
lack of endurance.  He said he did not do exercises for fear 
of aggravating his back.  He had daily back pain, aggravated 
by standing and sitting.  He did not use crutches, braces, or 
a cane.  

On examination, range of motion of the back was flexion to 70 
degrees, with 1+ pain and extension to 20 degrees with 1+ 
pain.  Right and left lateral bending was to 20 degrees; 
right rotation was to 30 degrees, and left rotation was to 45 
degrees.  It was noted that the veteran's range of motion had 
decreased since the previous examination.  The spine was 
painful on motion.  There were no postural abnormalities, and 
the back musculature was excellent.  There were no 
neurological abnormalities and no radiculopathy evident at 
present.  Deep tendon reflexes at the knees were areflexic, 
but at the ankles they were 1+ with no sensory deficits of 
the lower extremities.  There were good pedal pulsations, and 
good strength in the dorsal and plantar flexion of the 
ankles.  The pertinent diagnosis was lumbosacral back strain 
with decreased range of motion, and with pain on both flexion 
and extension.  An X-ray of the veteran's lumbar spine showed 
lumbar scoliosis convexity to the left and mild disc space 
narrowing at all levels.

In September 2000, the RO awarded a 20 percent evaluation for 
the veteran's service-connected back disability, and 
evaluated it under DC 5295-5293.

In a March 2002 written statement, A.A.R., M.D., said that 
the veteran had a variety of musculo-skeletal conditions, 
including degenerative changes of the cervical and lumbar 
spine.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested an increased rating for chronic 
low back strain with degenerative changes and degenerative 
disc disease.  Before addressing this issue, the Board notes 
that, in November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)), which substantially modified the 
circumstances under which VA's duty to notify and duty to 
assist claimants apply, and how those duties is to be 
discharged.  The new statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in February and March 
2000 fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC issued by the RO clarified 
what evidence would be required to establish an increased 
rating.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-
92 (57 Fed. Reg. 49,747 (1992)).  Further, the January 2002 
SOC contained the new duty-to-notify and duty-to-assist 
regulations now found at 38 C.F.R. § 3.159 (2002).  In 
addition, in a January 2003 letter, the Board advised the 
veteran of a change in the law regarding his claim for an 
increased rating for a back disability, and provided him with 
the amended version of Diagnostic Code 5293, effective 
September 23, 2002 (to be codified at 38 C.F.R. § 4.71a, DC 
5293).  A copy of the SOC and that letter were also sent to 
the veteran's accredited service representative.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  In February 2003, the 
veteran responded to the letter and indicted that he had no 
further evidence or argument to present.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (2002)).  Likewise, 
it appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an increased rating for chronic low 
back strain.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West 2002)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2002).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2002).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6. 

The veteran's service-connected chronic low back strain with 
degenerative changes and degenerative disc disease is 
currently evaluated as 20 percent disabling, under Diagnostic 
Code 5295-5293.

With diseases, preference is to be given to the number 
assigned to the disease itself; if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in 
this case indicates that lumbosacral strain under DC 5295 is 
the service-connected disorder, and intervertebral disc 
syndrome under DC 5293 is a residual condition.

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made to that portion of the 
Rating Schedule that addresses intervertebral disc syndrome, 
including Diagnostic Code 5293.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a, DC 
5293).  These changes became effective on September 23, 2002.  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
at 311; VAOPGCPREC 3-2000 (opinion of VA General Counsel that 
the decision in Karnas is to be implemented by first 
determining whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of that change, and that the Board must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.)  See 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) 
(VA may not apply revised schedular criteria to a claim prior 
to the effective date of the amended regulations). See also 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2002) 
(precedential opinions of VA's General Counsel are binding on 
the Board).

The Board notes that it provided the veteran with notice of 
the revised regulations in the January 2003 letter described 
above.  Thus, the Board finds that we may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the old version of Diagnostic Code 5293, effective 
prior to September 23, 2002, a 20 percent evaluation was 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  Id.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  Id.

Under the current version of Diagnostic Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.

Further, under Note (1) for purposes of evaluations under the 
current DC 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Paralysis of the sciatic nerve is evaluated under Diagnostic 
Code 8520, which awards a 20 percent evaluation for 
incomplete, moderate paralysis.  A 40 percent evaluation is 
warranted for moderately severe symptomatology, and a 60 
percent evaluation is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.   An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve in which the foot dangles and drops, with no active 
movement possible of muscles below the knee and flexion of 
the knee weakened or (very rarely) lost.  Id.

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  Id.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  Id.  In cases involving DC 5295, VA must 
determine whether there is muscle spasm or comparable 
pathology.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

However, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 must also 
be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Although DC 5293 is not based upon limitation of motion, as 
noted, the VA General Counsel has held that, when a veteran 
receives less than the maximum evaluation under this 
diagnostic code based upon symptomatology that includes 
limitation of motion, consideration must be given to 38 
C.F.R. §§ 4.40 and 4.45, even though the rating corresponds 
to the maximum rating under another code pertaining to 
limitation of motion.  VAOPGCPREC 36-97.  See DeLuca v. 
Brown, supra.  Painful motion is considered to be limited 
motion under the provisions of 38 C.F.R. § 4.59.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability that involves pain and 
discomfort, as well as some limited motion.  However, the 
disability picture presented does not approximate the 
criteria for a 40 percent rating under Diagnostic Code 5293, 
as effective prior to and after September 23, 2002.  

Under the old regulations, effective prior to September 23, 
2002, the reported ranges of motion noted on the most recent 
VA examination in March 2000 indicate no more than moderate 
limitation of motion and "1+" pain on extreme movement.  
Although the veteran has complained of pain with prolonged 
standing and walking, the March 2000 VA examination report 
indicates that deep tendon reflexes of the knees were 
areflexic but at the ankles they were 1+ with no sensory 
deficits of the lower extremities.  Also, although the 
veteran complained of weakness there was no complaint or 
finding of spasm.  Moreover, the recent VA examiner reported 
excellent musculature of the back and no postural or 
neurological abnormalities.  That VA examiner noted decreased 
range of motion with pain and X-ray evidence of mild disc 
space narrowing at all levels.  Therefore, even when 
factoring in the considerations outlined in DeLuca, the 
disability picture presented does not approximate the 
criteria for a 40 percent rating, and there is not a question 
as to which evaluation should apply.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295-5293 (effective prior to Sept. 23, 
2002).

The same is true under the current regulations, effective 
September 23, 2002.  The most recent VA examination findings 
and the veteran's own statements are entirely negative for 
any report of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  DC 5293 (effective Sept. 23, 2002).  
Furthermore, the VA examiner found no neurological or 
postural abnormalities or radiculopathy to warrant separate 
evaluation of any neurologic manifestations of the service-
connected back disability.  Id.  Current X-rays of the lumbar 
spine were interpreted to show only mild disc space narrowing 
at all levels and, thus, not a level of disability to warrant 
a rating in excess of the currently assigned 20 percent.  Id.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available diagnostic codes and the medical evidence of 
record, the Board finds that codes other than Diagnostic Code 
5295-5293 do not provide a basis to assign an evaluation 
higher than the 20 percent rating currently in effect.

A 40 percent rating under DC 5293 requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief (old version) or incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months (current version); and a 
40 percent rating under DC 5295 requires severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space.  A 40 percent evaluation is also warranted under 
DC 5295 if only some of these manifestations are present, if 
there is also abnormal mobility on forced motion.  The 
medical evidence on file in this case does not reflect 
disability or functional impairment to that extent.

As discussed above, there is some limited lumbar spine 
motion.  However, it is not to the degree that it would be 
considered severe, as required for a 40 percent rating under 
Diagnostic Code 5292.  Since the limited spine motion has not 
been described as or shown to be comparable to ankylosis, DCs 
5286 (complete bony fixation of the spine) and 5289 
(ankylosis of the lumbar spine) would not apply here.  Also, 
as noted above, the current medical evidence does not involve 
residuals of a vertebra fracture (Diagnostic Code 5285); 
therefore it would not be appropriate to apply that 
diagnostic code.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is inapplicable, and the 
claim for a rating in excess of 20 percent for chronic low 
back strain with degenerative changes and degenerative disc 
disease must be denied.  38 U.S.C.A. § 5107 (old and new 
version); Gilbert, supra; 7105. 


ORDER

A rating in excess of 20 percent for chronic low back strain, 
with degenerative changes and degenerative disc disease, is 
denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

